Plaintiffs in error were convicted in the county court of Alfalfa county on a charge of transportation of intoxicating liquor, and the punishment of each fixed at a fine of $50 and confinement in the county jail for a period of 30 days.
The appeal in this case was filed in this court on the 16th day of September, 1929. No briefs have been filed on behalf of the plaintiffs in error, and no appearance was made for oral argument.
Upon a careful examination of the record we find no errors depriving the appellants of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.